



COURT OF APPEAL FOR ONTARIO

CITATION: Lagani v. Lagani
    Estate , 2013 ONCA 440

DATE: 20130626

DOCKET: C55560

Sharpe, Epstein and Pepall JJ.A.

In the Estate of Maria Lagani, deceased

Antonio Lagani

Applicant (
Appellant
)

and

Nicola Lagani and
    Immacolata Montesano in their capacity as named Estate Trustees for the Estate
    of Maria Lagani, deceased and in their personal capacity
, Franco Lagani
    and Rosa Amatiello

Respondents
    (Respondents in Appeal)

Paul Trudelle, for the appellant

Romeo DAmbrosio, for the respondents Nicola Lagani and
    Immacolata Montesano

Heard: March 13, 2013

On appeal from the judgment of Justice John P. L.
    McDermot of the Superior Court of Justice, dated May 4, 2012, with reasons
    reported at 2012 ONSC 2614.

SUPPLEMENTARY ENDORSEMENT

[1]

The respondents have asked us to amend our earlier endorsement to
    provide that the appellants Notice of Objection be removed to permit them to proceed
    with an Application for a Certificate of Appointment of an Estate Trustee with
    a Will.

[2]

At the oral hearing of this appeal, counsel for the appellant indicated
    that if the appeal was unsuccessful there would be no basis to proceed under
    the Notice of Objection. However, counsel now objects to the respondents
    request on the ground that it was not requested in the motion in the Superior
    Court nor before this court.

[3]

Given the position taken by the appellant on the appeal and in view of
    the very considerable legal costs already incurred by the respondents, we
    direct as follows.

[4]

The appellant is required to either withdraw the Notice of Objection or to
    move for directions pursuant to rule 75.06. If the Notice of Objection is not
    withdrawn and no motion for directions is filed within 30 days of this endorsement,
    the local registrar is hereby authorized to remove the appellants Notice of
    Objection.

Robert J. Sharpe J.A.

Gloria
    Epstein J.A.

S.E.
    Papall J.A.


